Citation Nr: 1421939	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  13-31 879	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the hands and knees, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for neurological symptoms (left arm tremble), to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for hair loss, to include as due to an undiagnosed illness.  

[The issues of entitlement to VA educational assistance benefits under Chapters 1606 and 1607 of Title 10, and Chapters 30, 32, and 33 of Title 38, of the United States Code are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

REMAND

The Veteran served on active duty from May 21, 1984, to August 9, 1984, and from September 12, 1990, to March 17, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of October 2012, which denied service connection for rheumatoid arthritis of the hands and knees, and September 2010, which denied service connection for the remainder of the issues addressed on the title page of this decision.  In his substantive appeal as to all issues, received in November 2013, the Veteran indicated that he wished to appear at a hearing held at the RO before a Veterans Law Judge.  The Veteran must be scheduled for such a hearing.  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



